IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,929


DARRELL WAYNE STANLEY, Relator

v.


BELL COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 49316 

IN THE 264TH DISTRICT COURT
OF BELL COUNTY


 Keller, P.J., filed a dissenting opinion in which Keasler, Hervey, and
Alcalá, JJ., joined.

 Applicant attached extra pages to the Article 11.07 form.  Two of those extra pages amplify
his answer to question 14(c), which asks why he did not raise his current claims in his previously
filed application.  Instruction 5 clearly prohibits this, stating in relevant part: "You may use
additional pages only if you need them for item 17, the facts supporting your ground for relief.  Do
not attach any additional pages for any other item 17." (1)  The district clerk should not be faulted for
returning a habeas application as non-compliant when the application is in fact non-compliant under
our instructions.  Under these circumstances, I cannot agree that the district clerk has violated a
ministerial duty.     
	Applicant could bring his application into compliance by omitting the two pages.  If he
believes it necessary, he could state on the form a brief summary of his answer to question 14(c) and
amplify his answer in a memorandum.
	With these comments, I respectfully dissent.


Filed: December 12, 2012
Publish 


1.   Article 11.07 form, instruction 5.  Applicant also attached some extra pages in connection
with some of his grounds under item 17.  Those extra pages, though on notebook paper rather than
a copy of pages from the form, are in compliance with our instructions.